Citation Nr: 1011504	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  05-31 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a respiratory disorder, to 
include bronchial asthma with recurrent bronchitis and 
chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from December 
1967 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
COPD, claimed as lung disease, which had been denied in 
previous RO and Board decisions.  

In March 2006 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge; a transcript of that hearing 
is of record.

In June 2006 the Veteran notified VA that additional 
treatment records were available from the Wichita VA Medical 
Center (VAMC).  A waiver of RO jurisdiction for this evidence 
was received in a written statement dated in June 2006 that 
is included in the record.  The Board accepts this evidence 
for inclusion in the record on appeal.  See 38 C.F.R. § 
20.1304 (2009).

In June 2007 the Board denied reopening the claim for service 
connection for COPD.  The Veteran appealed the Board's action 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2008 Order, the Court remanded the case 
to the Board pursuant to a June 2008 Joint Motion for Remand.  
Thereafter, the Board remanded the appeal to the RO for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, the case must be returned to the AMC/RO to 
provide the Veteran with a corrective notice that addresses 
the elements in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
pertaining to claims to reopen.

In October 2008 the Board remanded the claim to provide the 
Veteran with adequate Kent notice.  Unfortunately, the notice 
that was sent by the AMC in October 2008 was inadequate 
because it provided incomplete reasons for the bases of the 
previous denials of service connection for a respiratory 
disorder.  The AMC stated that his "claim was previously 
denied because the condition did not begin in service nor was 
it caused by some event or experience in service."  The AMC, 
however, did not notify him that his claim was previously 
denied because evidence failed to show that a pre-existing 
respiratory disorder was aggravated during military service.  
Therefore, the claim must be remanded to the AMC/RO to 
provide the Veteran with a complete corrective notice that 
addresses the elements in Kent and that addresses all reasons 
for the previous denials.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

The Veteran's original claim for service connection for 
bronchitis was denied in a February 1989 rating decision.  He 
appealed the denial.  A rating decision dated in September 
1989 confirmed and continued the previous denial.  Each 
decision detailed that there was evidence of pre-existing 
respiratory disease (bronchitis since childhood) that was not 
shown to be aggravated during service.  He was notified of 
each decision by separate letters dated in February and 
September 1989, respectively.  In November 1990 the Board 
denied service connection for bronchial asthma because 
although he was treated for upper respiratory infection or 
recurrent bronchitis during service, a pulmonary function 
study was within normal limits, his respiratory symptoms 
subsided by late 1969, and no respiratory disorder was 
reported until 1989 when bronchial asthma was diagnosed on VA 
examination.  The Board concluded that there was no evidence 
that bronchial asthma was incurred in service or that chronic 
bronchitis was aggravated by service.

In January 2001 the Veteran attempted to reopen his claim for 
a respiratory disorder, claimed as due to a palm tree pollen 
allergy identified during service.  In a rating decision 
dated in December 2001, the RO denied reopening his claim for 
a respiratory disorder.  Post-service respiratory diagnoses 
included pneumonia, severe obstructive sleep apnea, chronic 
bronchitis, and COPD.  The RO noted that service treatment 
records were entirely negative for an allergy to palm tree 
pollen, and there was no competent evidence that his pre-
existing respiratory order was aggravated during military 
service, including as a result of any exposure to chemicals 
during service.  The RO also noted that the Veteran 
identified post-service exposure to benzene and asbestos 
while working as a construction worker doing pipe fitting in 
a refinery, as well as a history of smoking two packs of 
cigarettes a day for 38 years.  He was notified of the 
decision in a separate letter dated in December 2001.  A 
timely appeal was not submitted, and the decision became 
final.

In summary, the Veteran's claims for service connection for a 
respiratory disorder were denied because a pre-existing 
respiratory disorder was not shown to be aggravated during 
military service (February 1989, September 1989, and December 
2001 RO decisions) and because there was no evidence that a 
respiratory disorder (bronchial asthma) was incurred in 
service (November 1990) Board decision.  The AMC/RO should 
notify the Veteran of these bases, and any others identified, 
for the previous denials of service connection for a 
respiratory disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran a 
corrective VCAA notice that explains what 
constitutes new and material evidence and 
specifically identifies the type of 
evidence necessary to satisfy the elements 
of the underlying claim which were found 
insufficient in the December 2001 denial 
and in previous denials, in accordance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In particular, the AMC/RO should 
identify all of the reasons for the denial 
of his previous claims, including (1) no 
evidence that his pre-existing bronchitis 
(since childhood) was aggravated by 
service, (2) no evidence that a 
respiratory disorder (including bronchial 
asthma) was incurred in service, (3) and 
any other reasons that the AMC/RO 
identifies upon reviewing the record prior 
to sending corrective Kent notice.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the determination is less 
than fully favorable, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


